



EXHIBIT 10.5






Amendment to PERFORMANCE-BASED RESTRICTED STOCK AWARD AGREEMENT
 


This Amendment to the Performance-Based Restricted Stock Award Agreement
described herein (this “Amendment”) is made as of March __, 2016 by and between
Four Corners Property Trust, Inc., a Maryland corporation (the “Company”), and
________________ (the “Grantee”), an individual who holds a grant of
performance-based restricted stock granted under the Company’s 2015 Omnibus
Incentive Plan (the “Plan”).


WHEREAS, the Grantee holds a grant of _________________ shares of
performance-based restricted stock (the “Restricted Stock”) evidenced by a
Restricted Stock Award Agreement by and between the Company and the Grantee (the
“Restricted Stock Agreement”) dated __________ __, 2016.


WHEREAS, the Company and the Grantee have determined that it is desirable and in
their best interests to amend the Restricted Stock Agreement to change certain
provisions relating to dividends on such Restricted Stock.


NOW, THEREFORE, for and in consideration of the foregoing and of the mutual
covenants and agreement set forth in this Amendment, the parties agree as
follows:


1.    Section 1 is hereby amended to read as follows:


(a) The Company hereby grants to you, effective as of the Grant Date, an Award
of performance-based Restricted Stock for that number of shares of Stock
communicated to you and set forth in the Company’s records (the “Target
Shares”), on the terms and conditions set forth in such communication, this
Agreement and the Plan.
(b) As a condition to receiving the Target Shares (as defined below), you hereby
agree that all dividends and other distributions paid with respect to the Target
Shares (whether in cash, property or shares of Stock) shall be reinvested in
additional shares of Stock. All such dividends or distributions shall be
credited to you and reinvested in additional shares of Stock as of the date of
payment of any such dividend or distribution based on the Fair Market Value of a
share of Stock on such date. Each additional share of Stock which results from
such reinvestment granted hereunder shall be subject to the same vesting,
forfeiture, distribution or payment, adjustment and other provisions which apply
to the underlying Target Shares. Dividends and other distributions shall only be
paid with respect to the Additional Shares (as defined below) beginning on the
date of issuance of the Additional Shares.     


2.    Section 2 is hereby amended by deleting the reference to “Section 8(b)”
and replacing it with “Section 1(b)”.


3.    Section 4 is hereby amended by deleting the reference to “Section 8(b)”
and replacing it with “Section 1(b)”.


4.    Section 6 is hereby amended by deleting the reference to “Section 8(b)”
and replacing it with “Section 1(b)”.





--------------------------------------------------------------------------------







5.    Section 8 is hereby amended to read as follows:


If any Shares vest subsequent to any change in the number or character of the
Stock (through any stock dividend or other distribution, recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase or exchange of shares or otherwise) occurring
after the Grant Date, you shall then receive upon such vesting the number and
type of securities or other consideration which you would have received if such
Shares had vested prior to the event changing the number or character of the
outstanding Stock.


6.    Except as expressly provided herein, the terms and conditions of the
Restricted Stock Agreement shall remain in full force and effect and shall be
binding on the parties hereto.    


IN WITNESS WHEREOF, the parties have duly executed and delivered this Amendment,
or have caused this Amendment to be duly executed and delivered in their name
and on their behalf, as of the day and year first above written.


GRANTEE                    FOUR CORNERS PROPERTY TRUST, INC.


_______________________________    By: ________________________________
Its: ________________________________





